DETAILED ACTION
Response to Amendment
The amendment was received 12/10/2021. Claims 1-14 are pending. The claim interpolation has been updated, shown below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Regarding claims 1-14, 35 USC 112(f) is not invoked in claims 1-14.




The following definitions are “taken” via MPEP 2111.01 III. "PLAIN MEANING" REFERS TO THE ORDINARY AND CUSTOMARY MEANING GIVEN TO THE TERM BY THOSE OF ORDINARY SKILL IN THE ART, 3rd paragraph, emphasis added:
“It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries. Any meaning of a claim term taken from the prior art must be consistent with the use of the claim term in the specification and drawings. Moreover , when the specification is clear about the scope and content of a claim term, there is no need to turn to extrinsic evidence for claim interpretation. 3M Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326-28, 107 USPQ2d 1717, 1726-27 (Fed. Cir. 2013) (holding that "continuous microtextured skin layer over substantially the entire laminate" was clearly defined in the written description, and therefore, there was no need to turn to extrinsic evidence to construe the claim).”

The claimed “determining” (as in “determining a reference sensor” in claim 11) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com wherein definitions 1 and 2, as shown below, is “taken” as the meaning of the claimed “determining” via MPEP 2111.01 III:
determine
verb (used with object), de·ter·mined, de·ter·min·ing.
1	to conclude or ascertain, as after reasoning, observation, etc.
2	to settle or decide (a dispute, question, etc.) by an authoritative or conclusive decision.








Response to Arguments
Applicant’s arguments, see remarks, page 15, filed 12/10/21, with respect to the objection to the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Applicant’s arguments, see remarks, pages 15,16, filed 12/10/2021, with respect to the claim objection of claims 1-14 have been fully considered and are persuasive.  The claim objection of claims 1-14 has been withdrawn. 
Applicant’s arguments, see remarks, pages 16-19, filed 12/10/21, with respect to 35 USC 102 and 35 USC 103 have been fully considered and are persuasive.  The 35 USC 102 rejection of claims 1-5 has been withdrawn. The 35 USC 103 rejection of claims 6 and 7 has been withdrawn. Thus, all prior art rejections are withdrawn.











Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
A.	The claims are allowed for the same reasons as discussed above, reproduced below:
“Applicant’s arguments, see remarks, pages 16-19, filed 12/10/21, with respect to 35 USC 102 and 35 USC 103 have been fully considered and are persuasive.  The 35 USC 102 rejection of claims 1-5 has been withdrawn. The 35 USC 103 rejection of claims 6 and 7 has been withdrawn. Thus, all prior art rejections are withdrawn”; 

and

B.	The claims 1-14 are allowed for the same reason as in the Office action of 9/22/21, page 35 regarding claims 8-14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397. The examiner can normally be reached Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS ROSARIO/Examiner, Art Unit 2667                                                                                                                                                                                                        
/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667